BAKER, C. J.
I dissent. The record shows that the appellant recovered judgment against the appellees in the suit on May 3,1895, to the effect that the agreement was in writing, and that the same constituted a mortgage, and that suit was prematurely brought, and that the appellees take nothing by their action; that on May 4, 1895, the appellees made their motion for a new trial, which motion was argued, and overruled by the court on May 15, 1895; that on May 23d the appellees gave notice in open court of an appeal to this court, and on May 24, 1895, filed their bond on appeal, which bond was duly approved and accepted; that upon May 28th the court, upon its own motion, set aside and vacated the judgment so appealed from, and rendered another judgment in the suit for the appellees and against the appellant to the effect that the appellees recover possession of the premises, etc. The court finally adjourned thereafter. The court plainly erred' in vacating the first judgment. The effect of the appeal was to invest this court with all'jurisdiction-over the cause, and deprive the district court of any jurisdiction thereover. This is a well-established rule, and is directly recognized by our statute. “When the bond or affidavit in lieu thereof provided in the preceding sections, has been filed and the previous requirements of this act have been complied with, the appeal or writ of error, as the case may be, shall be held to be perfected.” Rev. Stats. Ariz., par. 861. “-Upon the filing of the bonds mentioned in the two preceding sections the appeal or writ of error shall be held to be perfected, and the execution of the judgment shall be stayed, and should execution have been issued thereon, the clerk shall forthwith issue a supersededs.” Rev. Stats. Ariz., par. 865. The following authorities abundantly sustain this view: 1 Black on Judgments, sec. 243; 2 Hayne on New Trial and Appeal, par. 224; 2 Ency. Pl. 6 Prac. 327; Keyser v. Farr, 105 U. S. 265; Boynton v. Foster, 7 Met. (Mass.) 415; Ladd v. Couzins, 35 Mo. 513; Burgess v. Donoghue, 90 Mo. 299, 2 S. W. 303; Allen v. Allen, 80 Ala. 155; Bryan v. Berry, 8 Cal. 130; Kimberly v. Arms, 40 Fed. *203548; Chestnutt v. Pollard, 77 Tex. 86, 13 S. W. 852. Upon an examination of the authorities cited in the main opinion, it will be found that none of them sustain that opinion upon this point. The question is not even involved in them, and I can only account for their use as being an unintentional misquotation.